DETAILED ACTION
1.	This communication is in response to Application No. 16/430,194 filed on June 3, 2019 in which claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements submitted on 06/18/2019 and 03/09/2020 and 08/17/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 1 is a system type claim that recites “a neural network encoder”, “an environmental filter”, and “a neural network decoder”. The means to implement the system may be regarded as software per se and the system is not tangibly embodied on any sort of physical medium. Respective dependent claims 2-6 are rejected under 35 U.S.C. 101 by the virtue of their dependency.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Berntorp et al. (hereinafter Berntorp) (US PG-PUB 20180120843), in view of Tian et al. (hereinafter Tian) (“DeepTest: Automated Testing of Deep-Neural-Network-driven Autonomous Cars”).
	Regarding Claim 1, Berntorp teaches a system, comprising: 
a neural network encoder configured to generate encoded data from input data (Berntorp, Par. [0066], "The first part is an encoder subnetwork 610, which encodes the time-series signal 611 in a representation 601 indicative of the constraints on the motion of the vehicle, which enables efficient path planning", thus, as shown in Figure 6, label 610, the neural network encoder generates encoded data from input data shown in label 611);
an environmental filter communicably connected with the encoder (Berntorp, Par. [0038], “One source of information for understanding the surroundings is raw input data from on-vehicle perception sensors, such as a camera, a stereo camera, a LIDAR, an ultrasound sensor, and radar. Using the input data, objects can be recognized and detected. Subsequently, information about objects can be sent to a path planner, which utilizes this information when predicting a future, safe path for the vehicle. However, this approach has the drawback that a lot of computation is spent on detecting objects and providing information that are redundant or not relevant for the path planner.”, thus, the perception sensors/modules are present to interpret the environment and communicate with the path planner for future prediction. Further, the sensors are connected with the encoder as shown in Figure 6) and 
Berntorp does not teach an environmental filter configured to combine the encoded data with at least one randomized image to generate signature data corresponding to the input data.
Tian teaches an environmental filter configured to combine the [[encoded]] (See Berntorp teaching of encoder/encoded data above)  data with at least one randomized image to generate signature data corresponding to the input data (Tian, Pg. 2, Section 1, Introduction, “Next, we demonstrate that different image transformations that mimic real-world differences in driving conditions like changing contrast/brightness, rotation of the camera result in activation of different sets of neurons in the self-driving car DNNs. We show that by combining these image transformations, the neuron coverage can be increased by 100% on average compared to the coverage achieved by manual test inputs. Finally, we use transformation specific metamorphic relations between multiple executions of the tested DNN (e.g., a car should behave similarly under different lighting conditions) to automatically detect erroneous corner case behaviors.”, thus, aided by the perception module, data is combined with at least one randomized image to generate signature data corresponding to the input data and simulate the environment. Further, the randomized nature of the image and according transformation is further highlighted by Algorithm 1 on Pg. 5); and 
Berntorp teaches a neural network decoder configured to be trained together with the encoder and the environmental filter (Berntorp, Fig. 6, depicts the encoder and decoder network which take input from environmental/perception sensors, in which all components are trained together) to decode the signature data to generate decoded data corresponding to the input data (Berntorp, Par. [0066], “The second part includes a decoder subnetwork 620, which is trained to produce the reference trajectory 621 from the information 601 indicative of the constraints on the motion of the vehicle. Both the encoder and decoder networks are realized as recurrent neural networks 611. It is to be understood that any given number of recurrent neural networks can be employed for the intended purpose. The goal of the encoder network 610 is to extract information necessary for generating a reference trajectory. For example, when a human drives on a highway with obstacles in the vicinity of the vehicle, information about birds in trees or obstacles several hundred meters ahead, is of less importance.”, thus, as shown in Figure 6, label 620, the neural network decoder generates decoded data corresponding to the input data).

Berntorp does not explicitly disclose an environmental filter configured to combine the encoded data with at least one randomized image to generate signature data corresponding to the input data. However, Tian teaches an environmental filter configured to combine the data with at least one randomized image to generate signature data corresponding to the input data (Tian, Pg. 2, Section 1, Introduction, “Next, we demonstrate that different image transformations that mimic real-world differences in driving conditions like changing contrast/brightness, rotation of the camera result in activation of different sets of neurons in the self-driving car DNNs. We show that by combining these image transformations, the neuron coverage can be increased by 100% on average compared to the coverage achieved by manual test inputs. Finally, we use transformation specific metamorphic relations between multiple executions of the tested DNN (e.g., a car should behave similarly under different lighting conditions) to automatically detect erroneous corner case behaviors.”, thus, aided by the perception module, data is combined with at least one randomized image to generate signature data corresponding to the input data and simulate the environment. Further, the randomized nature of the image and according transformation is further highlighted by Algorithm 1 on Pg. 5). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural network encoder paired with an environmental filter and neural network decoder as disclosed by Berntorp, to include the ability for the environmental filter to combine encoded data with at least one randomized image to generate signature data corresponding to the input data as disclosed by Tian. One of ordinary skill in the art would have been motivated to make this modification to produce a neural network encoder paired with an environmental filter to combine data with a randomized image to generate signature data and neural network decoder that is able to simulate real-world changes in driving conditions and reduce erroneous behaviors under realistic conditions (Tian, Pg. 1, Abstract, “n this paper, we design, implement, and evaluate DeepTest, a systematic testing tool for automatically detecting erroneous behaviors of DNN-driven vehicles that can potentially lead to fatal crashes. First, our tool is designed to automatically generated test cases leveraging real-world changes in driving conditions like rain, fog, lighting conditions, etc. DeepTest systematically explore different parts of the DNN logic by generating test inputs that maximize the numbers of activated neurons. DeepTest found thousands of erroneous behaviors under different realistic driving conditions (e.g., blurring, rain, fog, etc.) many of which lead to potentially fatal crashes in three top performing DNNs in the Udacity self-driving car challenge.”)

Regarding Claim 2, Berntorp in view of Tian teaches the system of claim 1, wherein the at least one randomized image includes non-visual domain data (Tian, Pg. 1, Abstract, “Recent advances in Deep Neural Networks (DNNs) have led to the development of DNN-driven autonomous cars that, using sensors like camera, LiDAR, etc., can drive without any human intervention. Most major manufacturers including Tesla, GM, Ford, BMW, and Waymo/Google are working on building and testing different types of autonomous vehicles. The lawmakers of several US states including California, Texas, and New York have passed new legislation to fast-track the process of testing and deployment of autonomous vehicles on their roads.”, therefore, non-visual domain data including sensors like camera and LIDAR are used) representing at least one real-world condition under [[which the encoded data is to be captured before decoding]] (See Berntorp teaching of encoder/encoded data and decoder/decoded data in Claim 1 above) (Tian, Pg. 1, Abstract, “In this paper, we design, implement, and evaluate DeepTest, a systematic testing tool for automatically detecting erroneous behaviors of DNN-driven vehicles that can potentially lead to fatal crashes. First, our tool is designed to automatically generated test cases leveraging real-world changes in driving conditions like rain, fog, lighting conditions, etc. DeepTest systematically explore different parts of the DNN logic by generating test inputs that maximize the numbers of activated neurons. DeepTest found thousands of erroneous behaviors under different realistic driving conditions (e.g., blurring, rain, fog, etc.) many of which lead to potentially fatal crashes in three top performing DNNs in the Udacity self-driving car challenge.”, therefore, non-visual domain data representing at least one real-world condition, such as lighting, rain, fog, or blurring is included in the one randomized image).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 3, Berntorp in view of Tian teaches the system of claim 2, wherein the non-visual domain data include at least one of near infrared (NIR) noises, far infrared (FIR) noises, Light Detection And Ranging (LIDAR) noises, radar noises, or radio frequency (RF) noises (Tian, Pgs. 2-3, “The key component of an autonomous vehicle is the perception module controlled by the underlying Deep Neural Network (DNN) [14, 19]. The DNN takes input from different sensors like camera, light detection and ranging sensor (LiDAR), and IR (infrared) sensor that measure the environment and outputs the steering angle, braking, etc. necessary to maneuver the car safely under current conditions as shown in Figure 2. In this paper, we focus on the camera input and the steering angle output.”, thus, as illustrated in Figure 2, the non-visual domain data includes Light and Detection (LIDAR) noises).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 4, Berntorp in view of Tian teaches the system of claim 1, wherein the environmental filter is further configured to apply at least one randomized image  transformation to the [[encoded]] (See Berntorp teaching of encoder/encoded data in Claim 1 above) data (Tian, Pg. 7, Section 5 Results, “We randomly pick 1,000 input images from the test set and transform each of them by using seven different transformations: blur, brightness, contrast, rotation, scale, shear, and translation. We also vary the parameters of each transformation and generate a total of 70,000 new synthetic images. We run all models with these synthetic images as input and record the neurons activated by each input.”, therefore the environmental filter is configured to apply at least one randomized image transformation).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 5, Berntorp in view of Tian teaches the system of claim 4, wherein Page 32 of 39PAT/17-0007 / Attorney Docket No. 5011-047U the at least one randomized image transformation includes at least one of distortion, skew, rescaling, rebalance, normalization, or equalization (Tian, Pg. 6, Table 4, depicts the variety of image transformations that are used, including translation, scale, shear, rotation, contrast, brightness, and varieties of blurring).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 6, Berntorp in view of Tian teaches the system of claim 1, wherein the encoder is a deconvolution neural network encoder, and the decoder is a convolution neural network decoder (Berntorp, Par. [0069], “In some embodiments, both the encoder and decoder networks are recurrent neural networks for allowing dynamic temporal behavior of the resulting network. Various versions of recurrent neural networks, such as the long-term-short-term memory recurrent neural network, or the stacked recurrent neural network, can be utilized. A recurrent neural network can have several layers. Each layer can be a fully connected or convolutional.”, thus, the encoder and decoder networks are recurrent neural networks, which may contain convolutional layers for deconvolution and convolution operations per the encoder and decoder respectively).

Regarding Claim 13, Berntorp in view of Tian teaches a method, comprising: 
training a neural network encoder, a neural network decoder (Berntorp, Par. [0073], “The decoder and encoder networks are trained together, because there is no output target for the encoder network and there is no input signal for the decoder network if the two networks are trained separately.”, thus, the neural network encoder and decoder are trained), and an environmental filter together (Tian, Pg. 2, Section 1, Introduction, “Next, we demonstrate that different image transformations that mimic real-world differences in driving conditions like changing contrast/brightness, rotation of the camera result in activation of different sets of neurons in the self-driving car DNNs. We show that by combining these image transformations, the neuron coverage can be increased by 100% on average compared to the coverage achieved by manual test inputs. Finally, we use transformation specific metamorphic relations between multiple executions of the tested DNN (e.g., a car should behave similarly under different lighting conditions) to automatically detect erroneous corner case behaviors.”, thus, aided by the perception module, data is combined with at least one randomized image to generate signature data corresponding to the input data and simulate the environment. Further, the randomized nature of the image and according transformation is further highlighted by Algorithm 1 on Pg. 5 and also used for training the network), said training comprising: 
generating, by the encoder, a plurality of sets of encoded training data corresponding to a plurality of sets of input training data (Berntorp, Par. [0070], “FIG. 7 shows a schematic of training the neural network according to some embodiments. The training 710 uses a training set of sequences of sensor inputs 701 and corresponding desired trajectories 702 to produce the weights 720 of the RNNs. In general, training an artificial neural - network comprises applying a training algorithm, sometimes referred to as a “learning” algorithm. A training set may include one or more sets of inputs and one or more sets of outputs with each set of inputs corresponding to a set of outputs. A set of outputs in a training set comprises a set of outputs that are desired for the neural network to generate when the corresponding set of inputs is inputted to the neural network”, thus, a plurality of encoded training data would be outputted by the encoder neural network corresponding to the input training data set), 
combining, by the environmental filter, randomized images in a non-visual domain with the plurality of sets of [[encoded]] (See Berntorp teaching of encoder/encoded data in above) training data to generate a plurality of sets of training signature data (Tian, Pg. 9, “Here we check whether retraining the DNNs with some of the synthetic images generated by DeepTest helps in making the DNNs more robust. We used the images from HMB_3.bag [16] and created their synthetic versions by adding the rain and fog effects. We retrained the Epoch model with randomly sampled 66% of these synthetic inputs along with the original training data. We evaluated both the original and the retrained model on the rest 34% of the synthetic images and their original versions. In all cases, the accuracy of the retrained model improved significantly over the original model as shown in Table 9.”, therefore, randomized images in a non-visual domain are combined with training data to generate training signature data per Table 9 which shows the improved error rate after training/retraining the model with the original image and images combined with non-visual domain data), 
decoding, by the decoder, the plurality of sets of training signature data to generate a plurality of sets of decoded training data (Berntorp, Par. [0070], “FIG. 7 shows a schematic of training the neural network according to some embodiments. The training 710 uses a training set of sequences of sensor inputs 701 and corresponding desired trajectories 702 to produce the weights 720 of the RNNs. In general, training an artificial neural - network comprises applying a training algorithm, sometimes referred to as a “learning” algorithm. A training set may include one or more sets of inputs and one or more sets of outputs with each set of inputs corresponding to a set of outputs. A set of outputs in a training set comprises a set of outputs that are desired for the neural network to generate when the corresponding set of inputs is inputted to the neural network”, thus, a plurality of decoded training signature data would be outputted by the decoder neural network corresponding to the decoded training data), and 
optimizing the encoder and the decoder based on the plurality of sets of input training data, the randomized images, and the plurality of sets of decoded training data (Berntorp, Par. [0073-0074] , “For example, the operator or another user of the vehicle can choose the driving style to be used, or the operator can choose to let the vehicle decide the driving style that is suitable for the current user of the vehicle, which is then selected from the memory of the vehicle. The output trajectories can include velocity information or can be described without accompanying time information. The time-series signals are sent to the encoder network for computing the information indicative of the constraints on the motion of the vehicle. The information is then passed to the decoder network for generating an output trajectory matching the desired one. The mismatching between the generated trajectory and the desired trajectory provides a supervised signal for updating the neural network weights. The training can be achieved via an off-the-shelf feedforward neural network training algorithm such as the stochastic gradient descent with momentum algorithm. The decoder and encoder networks are trained together, because there is no output target for the encoder network and there is no input signal for the decoder network if the two networks are trained separately. Furthermore, the structure of the recurrent neural network ensures that the future trajectory can be learned by observing the past trajectory. Training of the networks can also be done using simulated data that mimics different driving styles. With such an approach, although not perfectly matching real drivers, the training phase and the amount of data collection can be significantly decreased.”, thus, the encoder and decoder may be optimized by the inputted training data, environmental data, and sets of decoded training data, such that driving style and output trajectories are improved by comparing generated and desired results to adjust weights and retrain the network)
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

8.	Claims 7-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berntorp et al. (hereinafter Berntorp) (US PG-PUB 20180120843), in view of Tian et al. (hereinafter Tian) (“DeepTest: Automated Testing of Deep-Neural-Network-driven Autonomous Cars”), further in view of Liu et al. (hereinafter Liu) (US PG-PUB 20170031369).
	Regarding Claim 7, Berntorp teaches a system, comprising: 
a sensor on a vehicle configured to move along a guideway (Berntorp, Par. [0042], “The vehicle 100 includes at least one sensor 120 that senses the environment in vicinity of the vehicle. The sensor could be of several types. For example, the sensor can be a video camera that gives sequence of camera images of the environment, or it can be a LIDAR, which gives three-dimensional points of the environment captured by the LIDAR scanner. The sensor setup can also be a combination of different sensors. For example, the video camera can be combined with a global positioning system (GPS) that gives information of position of the camera and/or origin of the sequence of images acquired by the camera.”, therefore, a sensor is configured on the vehicle that senses the environment in vicinity of the vehicle, such as the guideway), 
Berntorp does not explicitly teach the sensor configured to capture encoded data embedded in a marker installed along the guideway.
Liu teaches the sensor configured to capture encoded data embedded in a marker installed along the guideway (Liu, Par. [0142], “When a UAV detects a visual marker the UAV can determine its location based on one or more images of the visual marker and/or receive an instruction encoded by the visual marker. The instruction can elicit a navigation response by the UAV. The visual marker can include a distinction pattern that can be identified by the UAV. The UAV can detect the visual marker with a visual distinction pattern and can capture an image of the visual marker using a vision sensor while the UAV is in flight.”, thus, the sensor is configured to capture encoded data embedded in a marker that may be installed along a guideway); 
Berntorp teaches a trained neural network decoder on the vehicle, the decoder configured to decode the encoded data captured by the sensor to generate decoded data corresponding to input data encoded into the encoded data by a trained neural network encoder (Berntorp, Par. [0068], “At each time instance, the decoder network 620 takes the representation 601 computed by the encoder network 610 as the input and outputs a reference trajectory. The trajectory can be defined in several ways, e.g., as a sequence 621 of point coordinate, or as a sequence of point coordinates with velocity information, or other combinations. The decoder network 620 generates the point coordinates 621 one by one. Note that the decoder network 620 is non-casual and can generate future trajectories.”, thus, the trained neural network decoder is configured to decode the encoded data to generate decoded data corresponding to input data encoded by the neural network encoder); and 
Berntorp teaches a controller on the vehicle, the controller configured to control the vehicle based on the decoded data (Berntorp, Par. [0047], “The system 99 can also include a set of controllers 150 for determining a set of control references 151 for tracking the reference trajectory 132. The set of control references are sent to the actuators 160 of the vehicle for execution. For example, in case of unforeseen and/or unmodeled effects, for example due to uncertainties in the environment 170 or the sensors 120, or finite precision in the neural network 141, the motion trajectory 101 of the vehicle can be slightly different from the reference trajectory 132. However, the controllers 150 ensure that the motion trajectory 101 is close, with bounded error, to the reference trajectory 132. For example, the controllers 150 can include a failure-mode controller, which acts as a security layer for when either the trajectory 132 or the other controllers in 150 fail.”, thus, controllers are present on the vehicle and are configured to control the vehicle based on reference trajectory, which is outputted by the decoder as decoded data), 
Berntorp teaches wherein the decoder and the encoder have been trained together (Berntorp, Par. [0073], “The decoder and encoder networks are trained together, because there is no output target for the encoder network and there is no input signal for the decoder network if the two networks are trained separately. Furthermore, the structure of the recurrent neural network ensures that the future trajectory can be learned by observing the past trajectory.”, thus the decoder and encoder are trained together) with an environmental filter (Berntorp, Par. [0038], “One source of information for understanding the surroundings is raw input data from on-vehicle perception sensors, such as a camera, a stereo camera, a LIDAR, an ultrasound sensor, and radar. Using the input data, objects can be recognized and detected. Subsequently, information about objects can be sent to a path planner, which utilizes this information when predicting a future, safe path for the vehicle. However, this approach has the drawback that a lot of computation is spent on detecting objects and providing information that are redundant or not relevant for the path planner.”, thus, the perception sensors/modules are present to interpret the environment and communicate with the path planner for future prediction. Further, the sensors are connected with the encoder and trained together with the encoder and decoder as shown in Figure 6) an environmental filter which combined encoded training data generated by the encoder in training (Berntorp, Par. [0038], “One source of information for understanding the surroundings is raw input data from on-vehicle perception sensors, such as a camera, a stereo camera, a LIDAR, an ultrasound sensor, and radar. Using the input data, objects can be recognized and detected. Subsequently, information about objects can be sent to a path planner, which utilizes this information when predicting a future, safe path for the vehicle. However, this approach has the drawback that a lot of computation is spent on detecting objects and providing information that are redundant or not relevant for the path planner.”, thus, the perception sensors/modules are present to interpret the environment and communicate with the path planner for future prediction. Further, the sensors are connected with the encoder and trained together with the encoder and decoder as shown in Figure 6).
Berntorp does not teach an environmental filter which combined training data with a plurality of randomized images to generate training signature data.
Tian teaches combining training data with a plurality of randomized images to generate training signature data (Tian, Pg. 2, Section 1, Introduction, “Next, we demonstrate that different image transformations that mimic real-world differences in driving conditions like changing contrast/brightness, rotation of the camera result in activation of different sets of neurons in the self-driving car DNNs. We show that by combining these image transformations, the neuron coverage can be increased by 100% on average compared to the coverage achieved by manual test inputs. Finally, we use transformation specific metamorphic relations between multiple executions of the tested DNN (e.g., a car should behave similarly under different lighting conditions) to automatically detect erroneous corner case behaviors.”, thus, aided by the perception module, data is combined with at least one randomized image to generate signature data corresponding to the input data and simulate the environment. Further, the randomized nature of the image and according transformation is further highlighted by Algorithm 1 on Pg. 5) to be decoded by the decoder in training (Berntorp, Fig. 6, which shows that the combined sensor and data per label 601 is fed into the decoder subnetwork 620 to produce a decoded output)

Berntorp does not explicitly disclose an environmental filter which combined training data with a plurality of randomized images to generate training signature data. However, Tian teaches an environmental filter which combined training data with a plurality of randomized images to generate training signature data (Tian, Pg. 2, Section 1, Introduction, “Next, we demonstrate that different image transformations that mimic real-world differences in driving conditions like changing contrast/brightness, rotation of the camera result in activation of different sets of neurons in the self-driving car DNNs. We show that by combining these image transformations, the neuron coverage can be increased by 100% on average compared to the coverage achieved by manual test inputs. Finally, we use transformation specific metamorphic relations between multiple executions of the tested DNN (e.g., a car should behave similarly under different lighting conditions) to automatically detect erroneous corner case behaviors.”, thus, aided by the perception module, data is combined with at least one randomized image to generate signature data corresponding to the input data and simulate the environment. Further, the randomized nature of the image and according transformation is further highlighted by Algorithm 1 on Pg. 5). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural network encoder paired with an environmental filter and neural network decoder as disclosed by Berntorp, to include the ability for the environmental filter to combine encoded data with at least one randomized image to generate signature data corresponding to the input data as disclosed by Tian. One of ordinary skill in the art would have been motivated to make this modification to produce a neural network encoder paired with an environmental filter to combine data with a randomized image to generate signature data and neural network decoder that is able to simulate real-world changes in driving conditions and reduce erroneous behaviors under realistic conditions (Tian, Pg. 1, Abstract, “n this paper, we design, implement, and evaluate DeepTest, a systematic testing tool for automatically detecting erroneous behaviors of DNN-driven vehicles that can potentially lead to fatal crashes. First, our tool is designed to automatically generated test cases leveraging real-world changes in driving conditions like rain, fog, lighting conditions, etc. DeepTest systematically explore different parts of the DNN logic by generating test inputs that maximize the numbers of activated neurons. DeepTest found thousands of erroneous behaviors under different realistic driving conditions (e.g., blurring, rain, fog, etc.) many of which lead to potentially fatal crashes in three top performing DNNs in the Udacity self-driving car challenge.”)

Berntorp as modified by Tian teaches all of the limitations cited above. Berntorp as modified by Tian, does not explicitly disclose a sensor configured to capture encoded data embedded in a marker installed along the guideway. However, Liu teaches the sensor configured to capture encoded data embedded in a marker installed along the guideway (Liu, Par. [0142], “When a UAV detects a visual marker the UAV can determine its location based on one or more images of the visual marker and/or receive an instruction encoded by the visual marker. The instruction can elicit a navigation response by the UAV. The visual marker can include a distinction pattern that can be identified by the UAV. The UAV can detect the visual marker with a visual distinction pattern and can capture an image of the visual marker using a vision sensor while the UAV is in flight.”, thus, the sensor is configured to capture encoded data embedded in a marker that may be installed along a guideway). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the neural network encoder, environmental filter, and neural network decoder as disclosed by Berntorp in view of Tian with the sensor configured to capture encoded data embedded in a marker installed along the guideway as disclosed by Liu. One of ordinary skill in the art would have been motivated to make this modification to produce a system which is able to communicate with visual markers that convey instructions and aid in navigation (Liu, Par. [0004], “A need exists to provide a method of navigating an unmanned aerial vehicle (UAV) in an environment without relying on signal strength and reliability of navigation sensors such as global positioning Software signals (GPS). Provided herein are systems and methods for positioning and navigating a UAV in an environment. The systems and methods further provide the ability to communicate directions to a UAV for Surveillance and navigation purposes. Markers may be provided in an environment to aid in UAV navigation. The markers may be visual markers that may permit a UAV to get its bearings and/or convey instructions to the UAV.”)

Regarding Claim 8, Berntorp in view of Tian further in view of Liu teaches the system of claim 7, wherein Page 33 of 39PAT/17-0007 / Attorney Docket No. 5011-047U the sensor includes at least one of a near infrared (NIR) camera, a far infrared (FIR) camera, a Light Detection And Ranging (LIDAR) scanner, a radar scanner, or a radio frequency (RF) transceiver (Berntorp, Par. [0042], “The vehicle 100 includes at least one sensor 120 that senses the environment in vicinity of the vehicle. The sensor could be of several types. For example, the sensor can be a video camera that gives sequence of camera images of the environment, or it can be a LIDAR, which gives three-dimensional points of the environment captured by the LIDAR scanner. The sensor setup can also be a combination of different sensors. For example, the video camera can be combined with a global positioning system (GPS) that gives information of position of the camera and/or origin of the sequence of images acquired by the camera.”, therefore, a sensor is configured on the vehicle that senses the environment in vicinity of the vehicle, such as the guideway and utilizes LIDAR),

Regarding Claim 9, Berntorp in view of Tian further in view of Liu teaches the system of claim 7, further comprising the encoder configured to be trained online with the decoder (Berntorp, Par. [0005], “It is an object of some embodiments to provide a system and a method for controlling motion of the vehicle using a neural network. Those embodiments are based on recognition that the neural network can be trained in advance, e. g., offline, and reused for online control of the motion of the vehicle.”, thus, the neural network encoder and decoder can be trained offline in advance or online for control of the motion of the vehicle) wherein 
the encoder is configured to encode input training data into encoded training data (Berntorp, Par. [0066], “FIG. 6 shows a block diagram of a deep neural network used by some embodiments. For example, in one embodiment, the deep neural network includes two parts. The first part is an encoder subnetwork 610, which encodes the time - series signal 611 in a representation 601 indicative of the constraints on the motion of the vehicle, which enables efficient path planning. The second part includes a decoder subnetwork 620, which is trained to produce the reference trajectory 621 from the information 601 indicative of the constraints on the motion of the vehicle. Both the encoder and decoder networks are realized as recurrent neural networks 611. It is to be understood that any given number of recurrent neural networks can be employed for the intended purpose. The goal of the encoder network 610 is to extract information necessary for generating a reference trajectory. For example, when a human drive on a highway with obstacles in the vicinity of the vehicle, information about birds in trees or obstacles several hundred meters ahead, is of less importance”, thus, the encoder is configured to encode input training data into encoded training data as shown in Fig. 6) to be embedded in a marker and captured by the sensor (Liu, Par. [0142], “When a UAV detects a visual marker the UAV can determine its location based on one or more images of the visual marker and/or receive an instruction encoded by the visual marker.”, therefore, encoded data is embedded in the visual marker to be captured by a sensor), 
the decoder is configured to decode the encoded training data captured by the sensor to generate decoded training data (Berntorp, Par. [0066], “FIG. 6 shows a block diagram of a deep neural network used by some embodiments. For example, in one embodiment, the deep neural network includes two parts. The first part is an encoder subnetwork 610, which encodes the time - series signal 611 in a representation 601 indicative of the constraints on the motion of the vehicle, which enables efficient path planning. The second part includes a decoder subnetwork 620, which is trained to produce the reference trajectory 621 from the information 601 indicative of the constraints on the motion of the vehicle. Both the encoder and decoder networks are realized as recurrent neural networks 611. It is to be understood that any given number of recurrent neural networks can be employed for the intended purpose. The goal of the encoder network 610 is to extract information necessary for generating a reference trajectory. For example, when a human drive on a highway with obstacles in the vicinity of the vehicle, information about birds in trees or obstacles several hundred meters ahead, is of less importance”, thus, the decoder is configured to decode encoded training data captured by a plethora of sensor data inputs 612 as shown in Fig. 6 to generate decoded training data/reference trajectories for offline and online training ), and 
the encoder and the decoder are configured to be fine-tuned based on the input training data and the decoded training data (Berntorp, Par. [0055], “In various embodiments of the invention, it is realized that to learn the path from sensor data, is much more efficient than to learn control command from sensor data , for numerous reasons . For example, by training one or several neural networks to learn the future trajectory from data, the present invention provides a smooth ride to passengers in the car, better fuel efficiency, and less abrupt motions.”, therefore, the neural network encoder and decoder may be optimized and fine-tuned based on the input and decoded training data, to learn future trajectories).

Regarding Claim 10, Berntorp in view of Tian further in view of Liu teaches the system of claim 7, further comprising: the marker which is a variable marker in which the embedded encoded data is electrically variable (Liu, Par. [0137], “The processor can analyze the vision sensor image to determine the extrinsic properties of the vision sensor. In cases where the vision sensor is a camera, the extrinsic properties of the camera can be the rotation (R) of the camera relative to the visual marker and the position (t) of the camera relative to the visual marker. The extrinsic properties can be calculated using an N-point perspective (Perspective n points) algorithm which can solve for a camera's position based on a correspondence relationship from three dimensional points to two dimensional points. In this case, the three dimensional points can be the known location of the visual marker vertices. The two dimensional points can be the points corresponding to the vertices in the visual marker in one or more camera images. The camera images can represent a two dimensional projection of the three dimensional visual marker. The algorithm can further include variables corresponding to the camera's intrinsic properties. Intrinsic properties (K) can be parameters that are specific to the camera's design or components. The intrinsic properties can change or drift and may be pre-calibrated or recalibrated prior to the beginning of a surveillance mission of a UAV.”, therefore, the marker may be variable and the intrinsic properties can change, in which the embedded encoded data may also be electrically variable – these changes are further detailed in Par. [0152]).
The reasons of obviousness have been noted in the rejection of Claim 7 above and applicable herein.

Regarding Claim 11, Berntorp in view of Tian further in view of Liu teaches the system of claim 10, further comprising: 
a wayside controller communicably connected with the variable marker (Liu, Par. [0153], “Using visual markers for point to point navigation may permit the UAV to perform surveillance or a patrol in a manner that does not require input from a remote user. The UAV may be able to fly navigate the environment using the visual markers without receiving any signal from an external device (e.g., remote controllers, satellite, towers, routers). Sensors on-board the UAV. Such as vision sensors, may detect sufficient information to permit the UAV to navigate.”, therefore, controllers may be connected with the variable marker to permit navigation), 
wherein the wayside controller comprises the encoder configured to 
generate encoded updated data in response to updated data intended for the vehicle and received at the wayside controller (Liu, Par. [0152], “In some instances, the visual marker may change, or the flight instructions associated with the visual markers may change. For instance, the visual marker may be displayed on a screen that may dynamically change the visual marker. In another instance, the visual marker may be static, but new flight instructions associated with the visual marker may be associated with the visual marker.”, thus, the data and instructions encoded on the visual marker may change in response to updated data intended for the vehicle), and Page 34 of 39PAT/17-0007 / Attorney Docket No. 5011-047U
communicate the encoded updated data to the variable marker to embed the encoded updated data therein (Liu, Par. [0123], “The locating marker can be a manufactured from a paper or plastic material. The locating marker can be a screen display (e.g. liquid crystals display (LCD), touch screen, LED screen, OLED screen, or plasma screen dis play). Alternatively, the locating marker can be projected on to a surface from a projector installed in the environment. The locating marker can be a screen display or projector in communication with a computer unit. The locating marker can be static (e.g. constant) or dynamic (e.g. changeable). The computer unit can change the pattern on the locating marker. Changing the pattern can change the interaction of the UAV with the locating marker. The locating marker can be adhered to a surface with glue, resin, magnets, or hard ware components (e.g. screws, fasteners, Velcro, rivets, nails, or Snaps). The locating marker can be permanently or removably attached to a surface.”, thus, encoded updated data can be communicated to the marker for dynamic updates).
The reasons of obviousness have been noted in the rejection of Claim 7 above and applicable herein.

Regarding Claim 12, Berntorp in view of Tian further in view of Liu teaches the system of claim 7, further comprising: the marker which is a static marker having the encoded data permanently embedded therein (Liu, Par. [0152], “In another instance, the visual marker may be static, but new flight instructions associated with the visual marker may be associated with the visual marker.”, therefore in some instances, the visual marker may be static such that the encoded data is permanently embedded).

Regarding Claim 14, Berntorp in view of Tian further in view of Liu teaches the method of claim 13, further comprising, after said training which is offline training, 
online training the offline-trained encoder and the offline-trained decoder together, said online training comprising (Berntorp, Par. [0005], “It is an object of some embodiments to provide a system and a method for controlling motion of the vehicle using a neural network. Those embodiments are based on recognition that the neural network can be trained in advance, e. g., offline , and reused for online control of the motion of the vehicle.”, thus, the neural network encoder and decoder may be trained in advance offline and then trained online): 
deploying the offline-trained decoder on a vehicle (Berntorp, Par. [0056], “FIG. 2A shows a schematic of a vehicle 250 driving on a road 200 with road boundaries 210. The road includes an obstacle 220. The objective of the vehicle is to reach 240 while staying on the road and avoiding the obstacle 220, preferably while staying close to some predefined path 230. From sensor data, at least one neural network has been trained offline to map a time - series signal to a trajectory 270. If instead a mapping from sensor data to control command is undertaken, there is no prediction involved.”, thus, the offline-trained decoder is deployed on a vehicle); 
capturing, by a sensor on the vehicle, further encoded training data embedded in a marker along a route of the vehicle, the further encoded training data generated by the offline-trained encoder from further input training data (Liu, Par. [0142], “When a UAV detects a visual marker the UAV can determine its location based on one or more images of the visual marker and/or receive an instruction encoded by the visual marker. The instruction can elicit a navigation response by the UAV. The visual marker can include a distinction pattern that can be identified by the UAV. The UAV can detect the visual marker with a visual distinction pattern and can capture an image of the visual marker using a vision sensor while the UAV is in flight. The image of the visual pattern can be interpreted by a processor on board or off board the UAV. The processor can distinguish and identify the visual pattern from a plurality of possible visual patterns and determine that the identified visual pattern elicits a response from the UAV that is different from a response elicited by a plurality of other possible visual patterns. The processor can initiate the response elicited by the detected visual pattern.”, thus, encoded instructions/training data is embedded on the marker and a sensor is able to capture the encoded instructions/training data);
 decoding, by the offline-trained decoder, the further encoded training data to generate further decoded training data (Berntorp, Par. [0070], “FIG. 7 shows a schematic of training the neural network according to some embodiments. The training 710 uses a training set of sequences of sensor inputs 701 and corresponding desired trajectories 702 to produce the weights 720 of the RNNs. In general, training an artificial neural - network comprises applying a training algorithm, sometimes referred to as a “learning” algorithm. A training set may include one or more sets of inputs and one or more sets of outputs with each set of inputs corresponding to a set of outputs. A set of outputs in a training set comprises a set of outputs that are desired for the neural network to generate when the corresponding set of inputs is inputted to the neural network”, thus, a plurality of decoded training data would be outputted by the offline-trained decoder neural network corresponding to the encoded training data); and 
fine-tuning the offline-trained encoder and the offline-trained decoder based on the further input training data and the further decoded training data (Berntorp, Par. [0055], “In various embodiments of the invention, it is realized that to learn the path from sensor data, is much more efficient than to learn control command from sensor data , for numerous reasons . For example, by training one or several neural networks to learn the future trajectory from data, the present invention provides a smooth ride to passengers in the car, better fuel efficiency, and less abrupt motions.”, therefore, the offline-trained neural network encoder and decoder may be optimized and fine-tuned based on the input and decoded training data, to learn future trajectories).
The reasons of obviousness have been noted in the rejection of Claim 7 above and applicable herein.

Regarding Claim 15, Berntorp in view of Tian further in view of Liu teaches the method of claim 14, wherein 
the sensor is configured to capture data in the non-visual domain (Liu, Par. [0114], “The UAV 101 may comprise vision sensors, such as a monocular camera, Stereo vision camera, radar, Sonar, or an infrared camera. The UAV 101 may further comprise sensors, such as GPS, IMU, lidar, or any other types of sensors described elsewhere herein. The sensors onboard the UAV may collect information such as location of the UAV. location of other objects, orientation of the UAV 101, or environmental information.”, thus, the sensors paired to visual markers are capable of capturing data in the non-visual domain via LIDAR and other sensor types), and 
the randomized images in the non-visual domain represent a real-world condition under which encoded data generated by the encoder is to be captured by the sensor for decoding by the decoder (Tian, Pg. 1, Abstract, “In this paper, we design, implement, and evaluate DeepTest, a systematic testing tool for automatically detecting erroneous behaviors of DNN-driven vehicles that can potentially lead to fatal crashes. First, our tool is designed to automatically generated test cases leveraging real-world changes in driving conditions like rain, fog, lighting conditions, etc. DeepTest systematically explore different parts of the DNN logic by generating test inputs that maximize the numbers of activated neurons. DeepTest found thousands of erroneous behaviors under different realistic driving conditions (e.g., blurring, rain, fog, etc.) many of which lead to potentially fatal crashes in three top performing DNNs in the Udacity self-driving car challenge.”, therefore, non-visual domain data representing at least one real-world condition, such as lighting, rain, fog, or blurring is included in the randomized image).
The reasons of obviousness have been noted in the rejection of Claim 7 above and applicable herein.

Regarding Claim 16, Berntorp in view of Tian further in view of Liu teaches the method of claim 13, further comprising: 
deploying the trained decoder on a vehicle (Berntorp, Par. [0056], “FIG. 2A shows a schematic of a vehicle 250 driving on a road 200 with road boundaries 210. The road includes an obstacle 220. The objective of the vehicle is to reach 240 while staying on the road and avoiding the obstacle 220, preferably while staying close to some predefined path 230. From sensor data, at least one neural network has been trained offline to map a time - series signal to a trajectory 270. If instead a mapping from sensor data to control command is undertaken, there is no prediction involved.”, thus, the trained decoder is deployed on a vehicle);
capturing, by a sensor on the vehicle, encoded data embedded in a marker along a route of the vehicle, the encoded data generated by the trained encoder from input data (Liu, Par. [0142], “When a UAV detects a visual marker the UAV can determine its location based on one or more images of the visual marker and/or receive an instruction encoded by the visual marker. The instruction can elicit a navigation response by the UAV. The visual marker can include a distinction pattern that can be identified by the UAV. The UAV can detect the visual marker with a visual distinction pattern and can capture an image of the visual marker using a vision sensor while the UAV is in flight. The image of the visual pattern can be interpreted by a processor on board or off board the UAV. The processor can distinguish and identify the visual pattern from a plurality of possible visual patterns and determine that the identified visual pattern elicits a response from the UAV that is different from a response elicited by a plurality of other possible visual patterns. The processor can initiate the response elicited by the detected visual pattern.”, thus, encoded instructions/training data is embedded on the marker and a sensor is able to capture the encoded instructions/training data);  Page 36 of 39PAT/17-0007 / Attorney Docket No. 5011-047U
decoding, by the trained decoder, the encoded data to generate decoded data corresponding to the input data (Berntorp, Par. [0068], “At each time instance, the decoder network 620 takes the representation 601 computed by the encoder network 610 as the input and outputs a reference trajectory. The trajectory can be defined in several ways, e. g., as a sequence 621 of point coordinate, or as a sequence of point coordinates with velocity information, or other combinations. The decoder network 620 generates the point coordinates 621 one by one. Note that the decoder network 620 is non-casual and can generate future trajectories.”, thus, the trained decoder is able to decode encoded data to generate decoded data corresponding to the input data); and 
controlling the vehicle based on the decoded data (Berntorp, Par. [0065], “FIG. 5 illustrates an exemplar list of possible specifications on the motion of a vehicle driving on roads, which are taken into consideration when training the neural network. The reference trajectory implicitly defines a number of specifications of the motion of the vehicle, which should ideally be fulfilled when controlling the motion of the vehicle. The specifications on the motion can be mapped to the constraints on the motion of the vehicle. For example, the specifications on the motion the vehicle can mandate the vehicle to stay on the road 500.”, therefore, the vehicle is controlled based on the reference trajectory that is determined from the decoded data outputted by the decoder).
The reasons of obviousness have been noted in the rejection of Claim 7 above and applicable herein.

Regarding Claim 17, Berntorp in view of Tian further in view of Liu teaches the method of claim 16, further comprising: embedding the encoded data into the marker in an electrically changeable manner (Liu, Par. [0123], “The locating marker can be a manufactured from a paper or plastic material. The locating marker can be a screen display (e.g. liquid crystals display (LCD), touch screen, LED screen, OLED screen, or plasma screen dis play). Alternatively, the locating marker can be projected on to a surface from a projector installed in the environment. The locating marker can be a screen display or projector in communication with a computer unit. The locating marker can be static (e.g. constant) or dynamic (e.g. changeable). The computer unit can change the pattern on the locating marker. Changing the pattern can change the interaction of the UAV with the locating marker. The locating marker can be adhered to a surface with glue, resin, magnets, or hard ware components (e.g. screws, fasteners, Velcro, rivets, nails, or Snaps). The locating marker can be permanently or removably attached to a surface.”, therefore, the embedded encoded data in the marker may be electrically changeable/dynamic).
The reasons of obviousness have been noted in the rejection of Claim 7 above and applicable herein.

Regarding Claim 18, Berntorp in view of Tian further in view of Liu teaches the method of claim 17, further comprising: 
in response to updated data intended for the vehicle, generating, by the trained encoder, encoded updated data from the updated data (Liu, Par. [0152], “In some instances, the visual marker may change, or the flight instructions associated with the visual markers may change. For instance, the visual marker may be displayed on a screen that may dynamically change the visual marker. In another instance, the visual marker may be static, but new flight instructions associated with the visual marker may be associated with the visual marker.”, thus, the data and instructions encoded on the visual marker may change in response to updated data intended for the vehicle); and 
communicating the encoded updated data to the marker to embed the encoded updated data therein (Liu, Par. [0123], “The locating marker can be a manufactured from a paper or plastic material. The locating marker can be a screen display (e.g. liquid crystals display (LCD), touch screen, LED screen, OLED screen, or plasma screen dis play). Alternatively, the locating marker can be projected on to a surface from a projector installed in the environment. The locating marker can be a screen display or projector in communication with a computer unit. The locating marker can be static (e.g. constant) or dynamic (e.g. changeable). The computer unit can change the pattern on the locating marker. Changing the pattern can change the interaction of the UAV with the locating marker. The locating marker can be adhered to a surface with glue, resin, magnets, or hard ware components (e.g. screws, fasteners, Velcro, rivets, nails, or Snaps). The locating marker can be permanently or removably attached to a surface.”, thus, encoded updated data can be communicated to the marker for dynamic updates).
The reasons of obviousness have been noted in the rejection of Claim 7 above and applicable herein.

Regarding Claim 19, Berntorp in view of Tian further in view of Liu teaches the method of claim 16, further comprising: permanently embedding the encoded data into the marker (Liu, Par. [0123], “The locating marker can be a manufactured from a paper or plastic material. The locating marker can be a screen display (e.g. liquid crystals display (LCD), touch screen, LED screen, OLED screen, or plasma screen dis play). Alternatively, the locating marker can be projected on to a surface from a projector installed in the environment. The locating marker can be a screen display or projector in communication with a computer unit. The locating marker can be static (e.g. constant) or dynamic (e.g. changeable). The computer unit can change the pattern on the locating marker. Changing the pattern can change the interaction of the UAV with the locating marker. The locating marker can be adhered to a surface with glue, resin, magnets, or hard ware components (e.g. screws, fasteners, Velcro, rivets, nails, or Snaps). The locating marker can be permanently or removably attached to a surface.”, therefore, the embedded encoded data in the marker may be permanently encoded/static).
The reasons of obviousness have been noted in the rejection of Claim 7 above and applicable herein.

Regarding Claim 20, Berntorp in view of Tian further in view of Liu teaches the method of claim 16, wherein 
the input data includes input information for controlling the vehicle (Berntorp, Par. [0038], “One source of information for understanding the surroundings is raw input data from on - vehicle perception sensors, such as a camera, a stereo camera, a LIDAR, an ultrasound sensor, and radar. Using the input data, objects can be recognized and detected. Subsequently, information about objects can be sent to a path planner, which utilizes this information when predicting a future, safe path for the vehicle. However, this approach has the drawback that a lot of computation is spent on detecting objects and providing information that are redundant or not relevant for the path planner.”, therefore, input data includes information for understanding the surroundings of the vehicle and controlling the vehicle according to the path planner), and an integrity signature of the input information (Tian, Pg. 2, Section 1, Introduction, “Next, we demonstrate that different image transformations that mimic real-world differences in driving conditions like changing contrast/brightness, rotation of the camera result in activation of different sets of neurons in the self-driving car DNNs. We show that by combining these image transformations, the neuron coverage can be increased by 100% on average compared to the coverage achieved by manual test inputs. Finally, we use transformation specific metamorphic relations between multiple executions of the tested DNN (e.g., a car should behave similarly under different lighting conditions) to automatically detect erroneous corner case behaviors.”, thus, aided by the perception module, data is combined with at least one randomized image to generate signature data corresponding to the input data and simulate the environment.), and 
the decoded data includes decoded information corresponding to the input information (Berntorp, Par. [0066], “The second part includes a decoder subnetwork 620 , which is trained to produce the reference trajectory 621 from the information 601 indicative of the constraints on the motion of the vehicle.”, therefore the decoded data includes decoded information corresponding to the input information), and a decoded integrity signature corresponding to the integrity signature of the input information (Berntorp, Par. [0047], “The system 99 can also include a set of controllers 150 for determining a set of control references 151 for tracking the reference trajectory 132 . The set of control references are sent to the actuators 160 of the vehicle for execution. For example, in case of unforeseen and / or unmodeled effects, for example due to uncertainties in the environment 170 or the sensors 120, or finite precision in the neural network 141, the motion trajectory 101 of the vehicle can be slightly different from the reference trajectory 132. However, the controllers 150 ensure that the motion trajectory 101 is close, with bounded error, to the reference trajectory 132. For example, the controllers 150 can include a failure - mode controller, which acts as a security layer for when either the trajectory 132 or the other controllers in 150 fail.”, thus, decoded information corresponding to the reference trajectory based on the inputs provided from the encoder, can also be compared to the motion trajectory with bounded error to ensure integrity of the input information and accuracy of the trajectory), Page 37 of 39PAT/17-0007 / Attorney Docket No. 5011-047U
the method further comprising verifying data integrity based on the decoded integrity signature and an integrity signature calculated from the decoded information (Berntorp, Par. [0073], “The time - series signals are sent to the encoder network for computing the information indicative of the constraints on the motion of the vehicle. The information is then passed to the decoder network for generating an output trajectory matching the desired one. The mismatching between the generated trajectory and the desired trajectory provides a supervised signal for updating the neural network weights. The training can be achieved via an off - the - shelf feedforward neural network training algorithm such as the stochastic gradient descent with momentum algorithm. The decoder and encoder networks are trained together, because there is no output target for the encoder network and there is no input signal for the decoder network if the two networks are trained separately. Furthermore, the structure of the recur rent neural network ensures that the future trajectory can be learned by observing the past trajectory.”, therefore, the desired trajectory may be compared to the outputted reference trajectory to verify data integrity by calculating the mismatch).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bellaiche et al. (US Patent 10,248,124) disclosed systems for vehicle localization using lane measurements
Rhoads et al. (US PG-PUB 20010016051) disclosed techniques for examining the change in patterns of transformed images to determine the distortion.
Xu et al. (US PG-PUB 20190049583) disclosed methods and apparatus related to encoding LIDAR signals to avoid interference.
Manz et al. (“Monocular Model-Based 3D Vehicle Tracking for Autonomous Vehicles in Unstructured Environment”) disclosed monocular vehicle tracking of a moving vehicle with active vision.
Assidiq et al. (“Real Time Lane Detection for Autonomous Vehicles”) disclosed a vision-based lane detection approach capable of reaching real time operation with robustness to lighting change and shadows.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devika S Maharaj whose telephone number is 571-272-0829. The examiner can normally be reached Monday - Thursday 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.S.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123